Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 104793408A) in view of Ding (Abstract of Study on (Chlorine) Borate Luminescent Materials Excited by Near Ultraviolet Light, Author: Ding, Xu Date of publication: 2011-01-01)
Regarding claim 1, Wang teaches a sealant (Fig. 2, [0025-0056] of English translation of CN 104793408A), comprising: 
a sealant matrix (5 in Fig. 2, [0035]); and 
luminescent particulates (7 in Fig. 2, [0035]) distributed in (Fig. 2) the sealant matrix (5 in Fig. 2, [0035]), 
wherein the luminescent particulates (7 in Fig. 2, [0035]) are configured to at least emit ultraviolet (UV) light ([0035]) under an irradiation ([0035, 0049]).

Ding teaches that luminescent particulates (are configured to at least emit ultraviolet (UV) light under UV irradiation (Abstract, Sr2B5O9Cl: Ce3+ can emit violet light with a peak at 397nm under the excitation of near ultraviolet light at 320nm).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ding for the system of Wang since this would help to provide fluorescent material having wide variety, stable chemical and physical properties, and low synthesis temperature (Ding, Abstract).

Regarding claims 2 and 14, Wang does not teach that material of the luminescent particulates is any one selected from Sr2MgSi309:Ce3+,Tb3+, Sr2B5O9Cl:Ce3+, LiSr4(BO3)3:Tb3, and NaSr4(BO3)3:Tb3+.
Ding teaches that material of the luminescent particulates is any one selected from Sr2MgSi309:Ce3+,Tb3+, Sr2B5O9Cl:Ce3+, LiSr4(BO3)3:Tb3, and NaSr4(BO3)3:Tb3+  (Abstract, Sr2B5O9Cl: Ce3+ can emit violet light with a peak at 397nm under the excitation of near ultraviolet light at 320nm).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ding for the system of Wang in view of Ding since this would help to provide fluorescent material having wide variety, stable chemical and physical properties, and low synthesis temperature (Ding, Abstract).

Regarding claim 5, Wang also teaches that a liquid crystal display (LCD) panel (Fig. 2, [0004, 0033, 0025-0056]), comprising: an array substrate (11 in Fig. 2, [0028]) and a color filter (CF) substrate 

Regarding claim 6, Wang also teaches that a display device (Fig. 2, [0004, 0025-0056]), comprising: the liquid crystal display (LCD) panel (Fig. 2, [0004, 0033])

Regarding claim 7, Wang teaches a method for preparing a sealant (Fig. 2, [0025-0056] of English translation of CN 104793408A), comprising: 
providing luminescent particulates (7 in Fig. 2, [0035]) and a sealant matrix (5 in Fig. 2, [0035]); and 
forming the sealant (5 in Fig. 2, [0035]) by mixing the luminescent particulates and the sealant matrix (Fig. 2), in which the luminescent particulates (7 in Fig. 2, [0035]) at least emit UV light under an irradiation ([0035, 0049]).
Wang teaches that the luminescent particulates (7 in Fig. 2, [0035]) and the sealant matrix (5 in Fig. 2, [0035]) are mixed to each other, and the sealant matrix (5 in Fig. 2, [0035]) is a sealing glue ([0029]). Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to recognize and try to forming the sealant by mixing and stirring the luminescent particulates and the sealant matrix for the system of Wang since this would help to cure the frame sealant and avoid the liquid crystal pollution and puncture caused by the incomplete pre-curing of the frame sealing glue (Ding, [0022]).
Wang does not teach that the luminescent particulates are configured to at least emit ultraviolet (UV) light under UV irradiation.

Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ding for the system of Wang since this would help to provide fluorescent material having wide variety, stable chemical and physical properties, and low synthesis temperature (Ding, Abstract).

Claims 3-4, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang  in view of Ding as applied to claims 1-2, 5 and 7 above, and further in view of Saruta (US 2010/0213816).
Regarding claims 3-4 and 15-18, Wang  in view of Ding already teaches that the luminescent particulates are configured to at least emit ultraviolet (UV) light under UV irradiation. Wang does not teach the following elements. 
Saruta teaches the following elements (Fig. 2B, [0006-0014, 0026-0033]):
(Claims 3, 15 and 17) at least one protective layer (Fig. 2B, [0027, 0006, 0011]) is formed on surfaces of luminescent particulates (Fig. 2B, [0027, 0006, 0011]).
(Claims 4, 16 and 18) material of the protective layer (Fig. 2B, [0027, 0006, 0011]) is any one selected from SiO2 (Fig. 2B, [0027, 0006, 0011]) and Al2O3.
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Saruta for the system of Wang in view of Ding such that at least one protective layer is formed on surfaces of the luminescent particulates of the system of Wang in view of Ding, and material of the protective layer is any one selected from SiO2 and Al2O3 since this would help that the luminescent particulates are protected, and degradation of luminance of the luminescent particulates is inhibited (Saruta, [0006-0008]).

Regarding claim 12, Wang in view of Ding already teaches forming the sealant by mixing and stirring the luminescent particulates and the sealant matrix, in which the luminescent particulates at least emit UV light under UV irradiation. Wang does not teach forming a protective layer on the surfaces of the luminescent particulates after providing the luminescent particulates and before mixing and stirring the luminescent particulates and the sealant matrix.
Saruta teaches that (Fig. 2B, [0006-0014, 0026-0033]) forming a protective layer (Fig. 2B, [0027, 0006, 0011]) direct on (Fig. 2B, [0027, 0006, 0011]) the surface of each luminescent particulate (Fig. 2B, [0027, 0006, 0011]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Saruta for the system of Wang in view of Ding such that a protective layer on the surfaces of the luminescent particulates of the system of Wang in view of Ding after providing the luminescent particulates and before mixing and stirring the luminescent particulates and the sealant matrix since this would help that the luminescent particulates are protected, and degradation of luminance of the luminescent particulates is inhibited (Saruta, [0006-0008]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang  in view of Ding and Saruta as applied to claim 12 above, and further in view of Kim (US 2011/0042704).
Regarding claim 13, Wang does not teach obtaining a preliminary mixed solution by adding the luminescent particulates and Al2O3 and/or SiO2 into alcohol; and heating to burn the preliminary mixed solution after adding an incendiary agent into the preliminary mixed solution, and forming an Al2O3 protective layer and/or a SiO2 protective layer on the surfaces of the luminescent particulates.

Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim for the system of Wang in view of Ding and Saruta such that obtaining a preliminary mixed solution by adding the luminescent particulates of the system of Wang in view of Ding and Saruta and Al2O3 and/or SiO2 into alcohol; and heating to burn the preliminary mixed solution after adding an incendiary agent into the preliminary mixed solution, and forming an Al2O3 protective layer and/or a SiO2 protective layer on the surfaces of the luminescent particulates since this would help to provide luminescent particulates which exhibits high chemical stability with respect to moisture (Kim, [0013-0014]).

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a manufacturing method as set forth in claims 8-11.
Regarding claims 8, none of the prior art discloses or suggests a manufacturing method recited in claim 7, wherein “obtaining a mixed solution by adding SrCO3, MgO, H2SiO3 and Ce(NO3)3 into a TbCl3 solution according to a molar ratio of 2:1:3:1; obtaining a mixture by adding a sintering aid into 
The most relevant references, Wang (CN 104793408A), Abstract of Study on (Chlorine) Borate Luminescent Materials Excited by Near Ultraviolet Light (Author: Ding, Xu Date of publication: 2011-01-01), and Abstract of Synthesis and spectral analysis of novel yellowish-green emitting phosphors Sr2MgSi3O9 :Tb3+ ,Ce3+ (Author: ZHAI Yong-qing, FENG Shi-hua, LI Yan-wei, AN Ran, Date of publication: 2009 (Year: 2009) taken along or in combination, at least fails to disclose or suggest the claim limitation of “obtaining a mixed solution by adding SrCO3, MgO, H2SiO3 and Ce(NO3)3 into a TbCl3 solution according to a molar ratio of 2:1:3:1; obtaining a mixture by adding a sintering aid into the mixed solution and drying the mixed solution at a constant temperature after stirring; performing high-temperature calcination after grinding the mixture; and obtaining the luminescent particulates of Sr2MgSi3O9:Ce3+,Tb3, material by grinding the mixture obtained after the high-temperature calcination” in combination with the other required elements of the claim.

Regarding claims 9, none of the prior art discloses or suggests a manufacturing method recited in claim 7, wherein “obtaining a mixed solution by adding Li2CO3, SrCO3 and H2BO3 into a TbCl3 solution according to a molar ratio of 1:8:6; obtaining a mixture by adding a sintering aid into the mixed solution and drying the mixed solution at a constant temperature after stirring; performing high-temperature calcination after grinding the mixture; and obtaining the luminescent particulates of LiSr4(BO3)3:Tb3, material by grinding the mixture obtained after the high-temperature calcination” in combination with the other required elements of the claim.
Wang (CN 104793408A), Abstract of Study on (Chlorine) Borate Luminescent Materials Excited by Near Ultraviolet Light (Author: Ding, Xu Date of publication: 2011-01-01), and On the Luminescence of Ce3+, Eu3+, and Tb3+ in Novel Borate LiSr4(BO3)3 (Author: Xinmin Zhang & Haiyan Lang & Hyo Jin Seo, Date: December 2010, Publisher: J Fluoresc, Edition or Volume: (2011) 21, Page: 1111-1115) taken along or in combination, at least fails to disclose or suggest the claim limitation of “obtaining a mixed solution by adding Li2CO3, SrCO3 and H2BO3 into a TbCl3 solution according to a molar ratio of 1:8:6; obtaining a mixture by adding a sintering aid into the mixed solution and drying the mixed solution at a constant temperature after stirring; performing high-temperature calcination after grinding the mixture; and obtaining the luminescent particulates of LiSr4(BO3)3:Tb3, material by grinding the mixture obtained after the high-temperature calcination” in combination with the other required elements of the claim.

Regarding claims 10, none of the prior art discloses or suggests a manufacturing method recited in claim 7, wherein “obtaining a mixed solution by adding Na2CO3, SrCO3 and H2BO3 into a TbCl3 solution according to a molar ratio of 1:8:6; obtaining a mixture by adding a sintering aid into the mixed solution and drying the mixed solution at a constant temperature after stirring; performing high-temperature calcination after grinding the mixture; and obtaining the luminescent particulates of NaSr4(BO3)3:Tb3, material by grinding the mixture obtained after the high-temperature calcination” in combination with the other required elements of the claim.
The most relevant references, Wang (CN 104793408A), Abstract of Study on (Chlorine) Borate Luminescent Materials Excited by Near Ultraviolet Light (Author: Ding, Xu Date of publication: 2011-01-01), and Double emittingphosphorNaSr4(BO3)3:Ce3+, Tb3+ for near-UV light-emitting diodes (Author: Chongfeng Guo, XuDing, HyoJinSeo, ZhaoyuRen, JintaoBai, Date: April 2011, Publisher: Optics & Laser Technology, Edition or Volume: 43(2011), Page: 1351-1354) taken along or in combination, at 

Regarding claims 11, none of the prior art discloses or suggests a manufacturing method recited in claim 7, wherein “obtaining a mixed solution by adding SrCO3, SrCl2-6H2O and H3BO3 into a Ce2(SO4)3 solution according to a molar ratio of 1:1:5; obtaining a mixture by adding a sintering aid into the mixed solution and drying the mixed solution at a constant temperature after stirring; performing high-temperature calcination after grinding the mixture; and obtaining the luminescent particulates of Sr2B5O9Cl:Ce3+ material by grinding the mixture obtained after the high-temperature calcination” in combination with the other required elements of the claim.
The most relevant references, Wang (CN 104793408A) and Abstract of Study on (Chlorine) Borate Luminescent Materials Excited by Near Ultraviolet Light (Author: Ding, Xu Date of publication: 2011-01-01) taken along or in combination, at least fails to disclose or suggest the claim limitation of “obtaining a mixed solution by adding SrCO3, SrCl2-6H2O and H3BO3 into a Ce2(SO4)3 solution according to a molar ratio of 1:1:5; obtaining a mixture by adding a sintering aid into the mixed solution and drying the mixed solution at a constant temperature after stirring; performing high-temperature calcination after grinding the mixture; and obtaining the luminescent particulates of Sr2B5O9Cl:Ce3+ material by grinding the mixture obtained after the high-temperature calcination” in combination with the other required elements of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871